Case 2:18-cv-00153-Z-BR Document17 Filed 06/14/21 Page1of3 PagelD 68

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

  
 
  

AMARILLO DIVISION
PRINCE MCCOY, SR., § CLERK
TDCJ-CID No. 00852958, § By_ VS: DISTRICT COON
§ ay)
Plaintiff, §
§
v. §  2:18-CV-153-Z-BR
§
JOHN T. STOKES, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's civil rights complaint and supplemental
complaint brought pursuant to 42 U.S.C. § 1983 against the above-referenced Defendants, filed
August 20, 2018 (ECF No. 3) (“Complaint”) and March 29, 2021 (ECF No. 15-1) (“Supplemental
Complaint”). Plaintiff's Motion to File the Supplemental (Amended) Complaint is GRANTED.
Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of Criminal Justice
(“TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to proceed in forma
pauperis. For the reasons discussed below, Plaintiff's Complaint, with his Supplemental
Complaint, is DISMISSED.

FACTUAL BACKGROUND

Plaintiff alleges that on August 16, 2017, while he was away from his cell for recreation,
Defendant Stokes searched his cell in retaliation for a brief verbal interaction between them that
occurred directly prior to the search. See ECF No. 3, at 4. Plaintiff claims his cell was in complete

disarray when he returned and various property and food items were damaged. Id. at 6.

U.S. DISTRICT COUR
THERN DISTRICT OF T
TEXA,
FILED s

 
 

  
  
 

Case 2:18-cv-00153-Z-BR Document17 Filed 06/14/21 Page 2of3 PagelD 69

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

Fifth Circuit precedent holds that inmates do not have an expectation of privacy in their
prison cell to support a claim for unreasonable searches and seizures. See United States v. Ward,
561 F.3d 414, 419 (5th Cir. 2009)). The Fourteenth Amendment protects against random and
unauthorized deprivations of property or liberty interests, but Texas state administrative and
judicial systems provide an adequate state post-deprivation remedy. See Parratt v. Taylor, 451
U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517 (1984). Texas courts have allowed inmates to
raise ordinary tort claims against TDCJ-CID employees for lost or stolen property. See Spurlock

v. Schroedter, 88 S.W.3d 733, 737 (Tex.App.—Corpus Christi 2002, reh. overruled)). The Parratt-

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).
2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
 

Case 2:18-cv-00153-Z-BR Document 17 Filed 06/14/21 Page 3of3 PagelD 70

Hudson doctrine renders Plaintiff's suit frivolous.

Parratt and Hudson, considered together, hold when plaintiff alleges a deprivation
of property without due process of law “by the negligent or intentional actions of a
state officer that are random and unauthorized”, a post-deprivation tort cause of
action in state law is sufficient to satisfy due-process requirements. Sheppard v.
Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989) (citation and internal
quotation marks omitted) (emphasis in original). [Plaintiff's] complaint alleged the
deprivation of his property was random and unauthorized by applicable prison
procedure, and he does not dispute the court’s finding in this regard. Accordingly,
Texas has adequate post-deprivation remedies—such as the tort of conversion—for
the confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543-44
(Sth Cir. 1994) (‘A state’s failure to follow its own procedural regulations does not
constitute a violation of due process ... if constitutional minima have nevertheless
been met.”) (cleaned up).

Hernandez v. Egwe, 840 Fed. Appx 797, (Mem), 798 (5th Cir. 2021). Plaintiff had an adequate
post-deprivation remedy to address the loss of his property. Thus, Plaintiffs claim must be
DISMISSED with prejudice.
Plaintiff's claims regarding the inadequate grievance process are likewise frivolous. A
prisoner does not have a constitutionally protected interest in having his complaints and grievances

resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005).

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint and Supplemental Complaint filed by

Plaintiff pursuant to 42 U.S.C. § 1983 be DISMISSED with prejudice.

SO ORDERED.

June 4, 2021.

 

MAYTHEW J. IKACSMARYK
TED STATES DISTRICT JUDGE
